 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                               EASTERN DISTRICT OF CALIFORNIA
10

11    GARY DELMAR HENDERSON,                           Case No. 1:20-cv-00635-NONE-JLT (PC)
12                       Plaintiff,                    ORDER TO SHOW CAUSE WHY
                                                       SANCTIONS SHOULD NOT BE IMPOSED
13           v.                                        FOR FAILURE TO COMPLY WITH THE
                                                       COURT’S ORDER
14    G. AGAME,
                                                       14-DAY DEADLINE
15                       Defendant.
16

17          On March 9, 2021, the Court issued an order finding service of Plaintiff’s complaint

18   appropriate and directing e-service on Defendant Agame. (Doc. 17.) The Court directed the

19   California Attorney General’s Office to file a waiver of service of process within 30 days of

20   CDCR’s filing of a “Notice of E-Service Waiver.” (Id. at 2.) CDCR filed the notice on April 13,

21   2021, indicating Defendant Agame’s intent to waive service. (Doc. 19.) Although more than 30

22   days have passed, the Attorney General’s Office has not filed a waiver of service.

23          Accordingly, Defendant shall show cause, within 14 days, why sanctions should not be

24   imposed for failure to comply with the Court’s order. Alternatively, within that same time, the

25   Attorney General’s Office may file a waiver of service of process on behalf of Defendant Agame.

26   ///

27   ///

28   ///
 1         The Court directs the Clerk of the Court to serve this order via email on Supervising

 2   Deputy Attorney General Lawrence Bragg.

 3
     IT IS SO ORDERED.
 4

 5      Dated:   June 2, 2021                            _ /s/ Jennifer L. Thurston
                                                CHIEF UNITED STATES MAGISTRATE JUDGE
 6

 7

 8

 9

10

11

12

13

14

15

16

17

18

19

20
21

22

23

24

25

26
27

28

                                                    2
